
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


THE BOSTON SCIENTIFIC CORPORATION
EXECUTIVE RETIREMENT PLAN

Section 1—Objective

        The specific intention of The Boston Scientific Corporation Executive
Retirement Plan (hereinafter the "Plan") is to provide a consistent formula and
system of supplemental retirement payments to members of the Executive Committee
and/or Division Presidents of The Boston Scientific Corporation (hereinafter
"BSC") upon their Retirement from active employment.

Section 2—Participants

        Participants in the Plan are limited to employees of BSC who are
actively serving on the Executive Committee and/or as a Division President
immediately preceding Retirement.

Section 3—Retirement

        A Participant is considered to have Retired for the purposes of this
Plan if his or her employment with BSC terminates after the sum of his or her
age and number of his or her Years of Service exceeds 65; provided that he or
she has attained at least age 55 and has completed at least five (5) continuous
Years of Service at such time. No retirement benefit hereunder is payable upon
any termination of employment under other circumstances, and no retirement
benefit hereunder is payable upon any termination of employment of a Participant
by BSC for Cause. For purposes of this Plan, "Cause" shall mean: (a) conduct by
a Participant constituting a material act of misconduct in connection with the
performance of his or her duties; (b) criminal or civil conviction of a
Participant, a plea of nolo contendere by a Participant or conduct by a
Participant that would reasonably be expected to result in material injury to
the reputation of BSC if he or she were retained in his or her position with
BSC; or (c) non-performance by a Participant of his or her duties (other than by
reason of a Participant's physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance.

Section 4—Years of Service

        A Participant's Years of Service will be calculated from his or her date
of hire through his or her last day worked. Partially completed Years of Service
will be pro-rated based on calendar days, and calculated to the second decimal
point. A date of hire that originated at a predecessor or acquired company of
BSC that has been accepted by BSC during the Participant's employment as part of
any "Bridge-of-Service" or related policy, will count as employment for
calculating the Participant's total Years of Service at BSC.

        Prior service to BSC by a Participant under a non-employee consulting or
similar arrangement, as well as future service under any contract, will not be
included in the determination of Years of Service.

        If a Participant is on long-term disability status immediately prior to
Retirement, his or her Years of Service will be calculated to the last day on
regular BSC payroll under the terms of BSC's short-term disability plan.

        Vacation accrued, but not taken, at the time of Retirement will not be
included in the Years of Service calculation.

Section 5—Amount of Benefit

        Subject to execution of a separation agreement in a form approved by BSC
which shall contain, among other items, a release of employment claims,
restrictive covenants relating to non-competition and non-hiring of BSC
employees, agreements by the Participant not to disclose confidential

--------------------------------------------------------------------------------




information or make detrimental communications, to cooperate in litigation and
other proceedings and to return BSC property, a Participant who Retires under
the Plan is eligible to receive the following benefits:

        A Participant who is an Executive Committee member will receive an
amount equal to 2.5 months of his or her base salary, multiplied by the number
of his or her Years of Service, to a maximum benefit of 36 months of base
salary.

        A Participant who is a Division President will receive an amount equal
to 1.5 months of his or her base salary, multiplied by the number of his or her
Years of Service, to a maximum benefit of 24 months of base salary.

        Benefits are not cumulative. For example, if a Division President is
serving as a member of the Executive Committee at the time of his or her
Retirement, the higher Executive Committee formula will be applied. Benefits may
not be received under both formulas or any average thereof. Similarly, if a
person Retires more than once from BSC, in calculating the benefit due upon each
such Retirement, only Years of Service accumulated since the most recent prior
Retirement shall be utilized.

Section 6—Form and Timing of Benefit Payment

        The supplemental retirement benefit will be paid out in a lump sum to
each eligible Participant. No annuity or other periodic or irregular partial
payments will be made. Payment will be made to a retired Participant no earlier
than 180 days after the actual date of Retirement. This payment will occur in
the first payroll period following the 181st day, or as soon thereafter as
administratively practical.

Section 7—Death-in-Service

        If a Participant would have otherwise met all of the criteria to receive
a supplemental retirement benefit at the time of his or her death while actively
employed at BSC, the benefit will be payable to the designated beneficiary(ies)
as nominated on BSC's group term life insurance plan unless a separate
beneficiary designation has been made for this Plan. In the absence of any
beneficiary designation, the benefit will be paid to the Participant's estate.
Payment will be made in a lump sum in cash as soon as practical after BSC has
received a death certificate from the Participant's beneficiary or estate.

Section 8—No Integration with Other Retirement Benefits

        The benefits described in the Plan are not reduced, offset, or otherwise
integrated with any other retirement benefits to which the Participant may be
entitled. This includes, but is not limited to, benefits payable under BSC's
401(k) Plan, or US Social Security payments. Notwithstanding the foregoing, if a
Participant becomes eligible to receive a benefit under this Plan, he or she
shall not be eligible for any payments or benefits under any existing BSC
Severance Pay Plan and/or Layoff Notification Plan.

Section 9—Plan Assets and Tax Status

        This is a non-qualified retirement plan for tax purposes. As such,
Participants have no vested right in the benefits until such time as they are
paid. The Plan is not externally funded or insured, and there are no individual
Participant accounts maintained. For financial accounting purposes, a book
reserve is made for the projected liability of this Plan; however, all amounts
are unsecured and unsegregated. As such, they are subject to the claims of BSC's
creditors in case of bankruptcy or other legal action.

Section 10—Loans and In-Service Withdrawals Prohibited

        No loans or other advance withdrawals of any portion of the benefits
described in this Plan may be made.

--------------------------------------------------------------------------------




Section 11—Withholding of Tax

        Payments made to a Participant pursuant to this Plan shall constitute
ordinary compensation income of the Participant for federal income tax purposes.
Anything to the contrary notwithstanding, all payments required to be made by
BSC hereunder to a Participant, his or her estate, beneficiary or beneficiaries,
or the estate of any of his or her beneficiaries shall be subject to the
withholding of such amounts as BSC reasonably may determine that it is required
to withhold pursuant to applicable federal, state or local law or regulation.

Section 12—Restrictive Covenants

(a)During the period beginning as of the Retirement date and for twenty-four
(24) months thereafter, each Participant shall not attempt to or actually hire
away any individual who is or was an employee of BSC or any of its affiliates
within the twelve (12) month period immediately preceding the Retirement date,
assist in the hiring away of any such employee by another person or encourage
any such employee to terminate his or her employment with BSC or any of its
affiliates, whether directly or indirectly, unless the Chief Executive Officer
of BSC or his or her designee shall have given prior written approval.

(b)During the period beginning as of the Retirement date and for twenty-four
(24) months thereafter, each Participant shall not directly or indirectly,
without the written consent of the Chief Executive Officer of BSC or his or her
designee, engage in any activity, including but not limited to any activity in
the area of Participant's work responsibilities at BSC, which is competitive
with BSC.

(c)In the event of a breach of the provisions of this Section 12 by a
Participant, such Participant shall repay to BSC all of the amounts paid under
this Plan and shall be liable, moreover, for any damages which a court may
determine and shall be subject to injunctive relief and any other relief which a
court may award.

Section 13—Consulting Services

        At the discretion of the Chief Executive Officer of BSC, a Participant
upon Retirement may be offered an opportunity to provide consulting services to
BSC. Fees for consulting services shall not exceed $100,000 payable as a
retainer for up to 50 days and $3,000 a day for consulting services thereafter
during the first year after Retirement and $2,000 a day for consulting services
during the second year after Retirement. The retainer fee will be paid in a lump
sum to the eligible Participant no earlier than 180 days after the actual date
of Retirement. This payment will occur in the first payroll period following the
181st day, or as soon thereafter as administratively practical. Further, any
consulting arrangement shall not be structured in a manner that would cause a
Participant's Retirement not to constitute a separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
any guidance promulgated thereunder.

Section 14—Administration and Modification of the Plan

        The Plan is administered by the Executive Vice President, Human
Resources or person having comparable responsibilities ("Administrator") at the
headquarters of The Boston Scientific Corporation, One Boston Scientific Place,
Natick, Massachusetts 01760.

        The Board of Directors of The Boston Scientific Corporation reserves the
right to amend, modify, change or eliminate this Plan upon notice to
Participants prior to their Retirement, at the Board's sole discretion.

Section 15—Claims Procedure

(a)If a Participant, Beneficiary or their authorized representative (hereinafter
the "Claimant") asserts a right to a benefit under the Plan (other than a
disability benefit) which has not been received, the Claimant must file a claim
for such benefit with the Administrator on forms

--------------------------------------------------------------------------------



provided by the Administrator. The Administrator shall render its decision on
the claim within 90 days after its receipt of the claim.

If special circumstances apply, the 90-day period may be extended by an
additional 90 days, provided that written notice of the extension is provided to
the Claimant during the initial 90-day period and such notice indicates the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the claim.

(b)If the Administrator wholly or partially denies the claim, the Administrator
shall provide written notice to the Claimant within the time limitations of the
immediately preceding paragraph. Such notice shall set forth:

(i)the specific reasons for the denial of the claim;

(ii)specific reference to pertinent provisions of the Plan on which the denial
is based;

(iii)a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary;

(iv)a description of the Plan's claims review procedures, and the time
limitations applicable to such procedures; and

(v)a statement of the Claimant's right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA") if the claim denial is appealed to the Administrator and the
Administrator fully or partially denies the claim.

(c)A Claimant whose application for benefits is denied may request a full and
fair review of the decision denying the claim by filing, in accordance with such
procedures as the Administrator may establish, a written appeal which sets forth
the documents, records and other information relating to the claim within
60 days after receipt of the notice of the denial from the Administrator. In
connection with such appeal and upon request by the Claimant, a Claimant may
review (or receive free copies of) all documents, records or other information
relevant to the Claimant's claim for benefit, all in accordance with such
procedures as the Administrator may establish. If a Claimant fails to file an
appeal within such 60-day period, he or she shall have no further right to
appeal.

(d)A decision on the appeal by the Administrator shall include a review by the
Administrator that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination. The Administrator shall render its decision on the appeal not
later than 60 days after the receipt by the Administrator of the appeal. If
special circumstances apply, the 60-day period may be extended by an additional
60 days, provided that written notice of the extension is provided to the
Claimant during the initial 60-day period and such notice indicates the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the claim on appeal.

If the Administrator wholly or partly denies the claim on appeal, the
Administrator shall provide written notice to the Claimant within the time
limitations of the immediately preceding paragraph. Such notice shall set forth:

(i)the specific reasons for the denial of the claim;

(ii)specific reference to pertinent provisions of the Plan on which the denial
is based;

(iii)a statement of the Claimant's right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits; and

(iv)a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA.

--------------------------------------------------------------------------------





        The claims procedures described above shall be administered in
accordance with Section 503 of ERISA and guidance issued thereunder. Any written
notice required to be given to the Claimant may, at the option of the
Administrator and in accordance with guidance issued under Section 503 of ERISA,
be provided electronically.

        Executed and established on this            day of November, 2005.

   

--------------------------------------------------------------------------------

    By:   Paul W. Sandman, a duly authorized
Officer of Boston Scientific Corporation    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.54

